  4:19-cv-03532-TMC-TER        Date Filed 02/09/21   Entry Number 77   Page 1 of 4




                         UNITED STATES DISTRICT COURT
                          DISTRICT OF SOUTH CAROLINA
                               FLORENCE DIVISION


DARNELL C. RILEY,                           ) C/A No. 4:19-3532-TMC-TER
                                            )
                              Plaintiff,    )
                                            )           ORDER
            vs.                             )
                                            )
BRYAN KOON, SHERIFF AND KEVIN JONES, )
MAJOR,                                      )
                                            )
                              Defendants.   )
___________________________________________ )


      Plaintiff filed a motion to compel asserting that the Defendants did not fully

respond to his “Second Set of Requests for Production.” (ECF No. 61). Defendants

filed a response asserting that they had forwarded the responses to the discovery to

Plaintiff and attached a copy of the letter and responses to the Plaintiff dated

December 21, 2020. Therefore, the court found the motion moot.(ECF No. 68). On

January 11, 2021, Plaintiff filed “Plaintiff’s renewed request for an order to compel

production and inspection, in response to Defendant’s failure to fully comply. . .”

(ECF No. 70). Plaintiff also filed a motion to set aside the previous text order

mooting out his motion to compel. (ECF No. 71). Defendants filed a response to the

motion to compel and a response in opposition to the motion to set aside the previous

order. (ECF Nos. 72 and 73).

      Plaintiff’s motion to reconsider (ECF No. 71) is granted, and the court will
   4:19-cv-03532-TMC-TER           Date Filed 02/09/21       Entry Number 77        Page 2 of 4




address the motion to compel. (ECF No. 61). Plaintiff asserts that Defendants did not

fully respond to his requests for production. These second requests as set forth in the

motion to compel, (ECF No. 61) and Defendants’ responses to the motion ( ECF No.

72) are set out below.

       Request 1: A copy of any and all communications had through
                  Lexington County Detention Center (LCDC) Electronic
                  format kiosk in having submitted request to LCDC staff for
                  information or response. Excluding here only those
                  requests and communications submitted to and received by
                  LCDC medical staff.

       Response:        . . . Plaintiff alleges that Defendants’ responses were
                       deficient as the only grievances and requests that were
                       produced were from the time frame of July 1, 2019, through
                       March 2, 2020. Despite the remaining requests and
                       grievances having no relevance whatsoever to his
                       Complaint, counsel for Defendants has now produced all
                       remaining requests and grievances that were filed by
                       Plaintiff after he had already filed the Complaint that is the
                       subject of this lawsuit. See, Exhibit “A”. These documents
                       consist of approximately seventy-three requests and four
                       grievances and were produced to Plaintiff on today’s date.

       It appears that the Defendants have now fully responded to this request by

providing all remaining requests to staff and grievances.1 Therefore, this request to

compel production is denied as moot.




       1
         It is noted that Plaintiff has not made any additional filings since being served with
additional discovery by the Defendants.

                                                 2
  4:19-cv-03532-TMC-TER       Date Filed 02/09/21   Entry Number 77    Page 3 of 4




      Request 2: A copy of any and all communications had through LCDC
                 electronic format kiosk and between plaintiff and his court
                 appointed attorney, Kebra Simpson. Which in support of
                 waiving any claim of privilege I point out “[t]he attorney-
                 client privilege belongs to the client and may only be
                 waived by him.” . . . that being, so, I hereby waive any such
                 claim of attorney-client privilege in this instance in
                 requesting you produce said information.

      Response:     Plaintiff also complains that Defendants did not provide
                    him copies of his communications with his criminal defense
                    attorney that were made via the kiosk system at the
                    Lexington, County Detention Center. As stated in
                    Defendants’ responses to Plaintiff’s second requests for
                    production, Defendants are not in possession of any
                    documents responsive to this request. ECF Docket Entry#
                    65-1, pg. 3. Defendants cannot see or review any of the
                    messages between Plaintiff and his criminal defense
                    attorney as they are encrypted due to attorney-client
                    privilege. Put simply, Defendants cannot produce
                    documents they do not have in their possession. Rather,
                    Plaintiff should seek out these documents from his criminal
                    defense attorney.

      This court finds Defendants’ response to be adequate and the motion to compel

this request is denied.

      Request 3: A copy of any and all U.S. Postal Mail addressed to
                 plaintiff at LCDC and uploaded to electronic format to be
                 read through LCDC kiosk.

      Response:     Likewise, Plaintiff complains that Defendants did not
                    provide him with copies of the U.S. mail that were
                    addressed to him and received electronically at the kiosks
                    at the Lexington County Detention Center. As Plaintiff is
                    well aware, all mail that is addressed to detainees at the
                    Lexington County Detention Center is received at a local

                                          3
  4:19-cv-03532-TMC-TER        Date Filed 02/09/21   Entry Number 77      Page 4 of 4




                    Smart Mail facility where the mail is scanned into their
                    system and received by the inmates at kiosks inside of the
                    detention center. . . Like the attorney-client privileged
                    communications, Defendants cannot produce what is not in
                    their possession.

      This court finds Defendants’ response to be adequate and the motion to compel

this request is denied.


                                   CONCLUSION

      For the reasons set forth above, Plaintiff’s motion to set aside the previous order

and to reconsider the previous motion to compel (ECF No. 71) is granted. Further,

Plaintiff’s motion to compel and renewed motion to compel (ECF Nos. 61 and 70) are

denied.



                                                     s/Thomas E. Rogers, III
February 9, 2021                                     Thomas E. Rogers, III
Florence, South Carolina                       United States Magistrate Judge




                                           4
